                                                                                   FILED
                                                                                IN CLERK'S OFFICE
                                                                           US DISTRICT COURT E.D.N.Y.
   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK                                                  JAN is 20IG
                                                         X

                                                                            BROOKLYN OFFICE
  JANE DOE,on her own behalf, on behalf of her
  husband, John Doe,and on behalf of all others
  similarly situated,
                                       Plaintiff,            MEMORANDUM AND ORDER

                                                             17-CV-4160(AMD)(RL)
                         - against -


  OXFORD HEALTH INSURANCE,INC.,

                                       Defendant.


                                                         X

ANN M.DONNELLY,District Judge.

           The plaintiff seeks leave to file an amended complaint to add allegations that the defendant's

reimbursement policy is a quantitative treatment limitation, a financial requirement, and a cost sharing

requirement under the Mental Health Parity and Addiction Equity Act of2008, codified at 29 U.S.C.

§ 1185a("Federal Parity Act"). (ECFNo. 55.) The defendant opposes this request. (ECF No. 56.) For

the reasons that follow, the plaintiff's motion to file an amended complaint is granted in part and denied

in part.

                                                    BACKGROUND'

           On July 13, 2017, the plaintiff brought this action alleging that the defendant discriminated

against her by imposing arbitrary reimbursement penalties on psychotherapy by psychologists and

masters'level counselors. (ECFNo. 1.) The defendant moved to dismiss. (ECF Nos. 31, 32, 33.) On

August 20,2018,1 granted the defendant's motion to dismiss in part, dismissing several claims and




 Familiarity with the underlying facts is assumed.
other defendants from this action. (ECF No.45.) I denied the defendant's motion to dismiss the Federal

Parity Act claim and several ERISA claims. (Jd.)

       I noted in a footnote that "the complaint alleges only that the [defendant's] reimbursement policy

is a nonquantitative treatment limitation." (ECF No.45 at 10 n.6.) The plaintiff moved for

reconsideration, arguing that I should strike the footnote from the opinion because the complaint alleged

that the reimbursement policy is a quantitative treatment limitation, nonquantitative treatment limitation,

and financial requirement. (ECF No. 50.) On November 15,2018,1 denied the plaintiffs motion for

reconsideration. (ECF No. 54.)

       The plaintiff moves to amend the complaint to add allegations that the reimbursement policy is a

quantitative treatment limitation, financial requirement, and cost sharing requirement. (ECF No.55.)

                                         LEGAL STANDARD


       Rule 15(a)ofthe Federal Rules of Civil Procedure provides that a party that cannot amend a

pleading as a matter ofcourse may amend its pleading "only with the opposing party's written consent

or the court's leave;""[t]he court should freely give leave when justice so requires." Fed. R. Civ. P.

15(a)(2). The Second Circuit has described "[t]his permissive standard" as "consistent with our strong

preference for resolving disputes on the merits." Williams v. Citigroup Inc.,659 F.3d 208,212-13(2d

Cir. 2011)(citation omitted). Leave to amend should be given "absent evidence of undue delay, bad

faith or dilatory motive on the part ofthe movant, undue prejudice to the opposing party, or futility."

Monahan v. N.Y.C. Dep't ofCorr., 214 F.3d 275,283(2d Cir. 2000)(citing Foman v. Davis, 371 U.S.

178,182(1962)); see also Couloute v. Ryncarz,No. 1 l-CV-5986,2012 WL 541089, at *3(S.D.N.Y.

Feb. 17,2012)(quoting Monahan,214 F.3d at 283).
                                              DISCUSSION


        The plaintiff argues that I should grant the motion to amend,in keeping with the permissive

standard of Rule 15(a). (EOF No.55 at 2.) The plaintiff goes on to say that denial ofthe motion "would

preclude Plaintifffrom asserting different theories of liability under the same Act." {Id.) There is no

prejudice, the pljiintiff contends, because there has been little discovery, and because this issue has been

raised in the parties' briefs. {Id. at 3.)

        The defendant responds that the amendment would be futile because the defendant's

reimbursement policy is not a quantitative treatment limitation or financial requirement. (EOF No.56 at

1-2.) The defendant also argues that "these are mutually exclusive categories," and that the plaintiff has

conceded that the reimbursement policy is a nonquantitative treatment limitation. {Id. at 3.) The

plaintiff replies that "Federal Rule of Civil Procedure 8 allows for alternative and contradictory

pleading." (EOF No. 55 at 2.)

        Under the Federal Parity Act,"if an insurer 'provides both medical and surgical benefits and

mental health or substance use disorder benefits,' the insurer must ensure that both 'the financial

requirements' and 'the treatment limitations' applicable to mental health and substance use disorder

benefits 'are no more restrictive' than the predominant financial requirements and treatment limitations

that apply to medical and surgical benefits." Am. Psychiatric Ass'n v. Anthem Health Plans, Inc.^ 821

F.3d 352, 356(2d Cir. 2016)(quoting 29 U.S.C. § 1185a(a)(3)(A)). "The term 'financial requirement'

includes deductibles, copayment,coinsurance, and out-of-pocket expenses          " 29 U.S.C.

§ 1185a(a)(3)(B)(i).

       "Treatment limitations include both quantitative treatment limitations...and nonquantitative

treatment limitations      " 29 C.F.R. § 2590.712(a). Quantitative treatment limitations "are expressed
numerically (such as 50 outpatient visits per year)." Id. "Different types of quantitative treatment

limitations include annual, episode, and lifetime day and visit limits." Id. § 2590.712(c).

        Nonquantitative treatment limitations "otherwise limit the scope or duration of benefits for

treatment under a plan or coverage." Id. § 2590.712(a). An "illustrative list" of examples of

nonquantitative limitations includes "[sjtandards for provider admission to participate in a network,

including reimbursement rates," "[p]lan methods for determining usual, customary, and reasonable

charges," and "[r]estrictions based on geographic location, facility type, provider specialty, and other

criteria that limit the scope or duration of benefits for services provided under the plan or coverage." Id.

§2590.712(c)(4)(ii).

       The plaintiffs motion is granted to the extent of permitting the plaintiffto add allegations that

the defendant's reimbursement policy is a financial requirement and a cost sharing requirement. The

reimbursement policy, as alleged by the plaintiff, requires the insured patient to pay additional out-of-

pocket expenses for services provided by psychologists and masters' level counselors, and thus the

plaintiff sufficiently alleges that the policy is a financial requirement.

       I deny as futile the motion to add allegations that the defendant's reimbursement policy is a

quantitative treatment limitation. The policy does not limit the number of visits, and thus does not fall

within the definition ofa quantitative treatment limitation.

       For the foregoing reasons, the plaintiffs motion to amend is granted in part and denied in part.

The plaintiff is directed to file an amended complaint in accordance with the terms of this opinion.

SO ORDERED.

                                                         s/Ann M. Donnelly
                                                       TheTVnorable Ann M. Donnel
                                                       United States District Judge

Dated: Brooklyn, New York
       January 25,2019
